                  Case 1-18-41912-nhl      Doc 65       Filed 06/27/19         Entered 06/27/19 14:14:33

                                                                                                             Serge F. Petroff
                                                                                                           Steven Amshen*
                                                                                                         Christopher Villanti
                                                                                                             David R. Smith
                                                                                                              James Tierney
                                                                                                             Andrea Bonilla
                                                                                                                Jill Schaefer
                                                                                                        Yehuda Morgenstern
                                                                                              (*admitted in New York & New Jersey)



          June 27, 2019

          Hon. Nancy Hershey Lord
          United States Bankruptcy Court, EDNY
          Conrad B. Duberstein Courthouse
          271-C Cadman Plaza East - Suite 1595
          Brooklyn, NY 11201-1800

                                                          Case Name: Roslyn Frances Southerland
                                                          Case No.:  1-18-41912-nhl
                                                          Re:        [5] [30] Loss Mitigation

          Dear Honorable Lord,

                 This office represents the Debtor, Roslyn Frances Southerland, in the instant Chapter 13
          bankruptcy proceeding. Please allow this letter to confirm that the loss mitigation status
          conference, originally scheduled to be held on July 2, 2019, at 3:00 P.M., is being adjourned on
          consent to August 20, 2019, at 11:30 A.M.

                   Should Your Honor have any questions, please feel free to contact the undersigned.

                                                                              Sincerely,

                                                                              /s/ Steven Amshen
                                                                              Steven Amshen, Esq.




Brooklyn Office                              Long Island Office                               New Rochelle Office
1795 Coney Island Avenue, 3rd Floor          401 Franklin Avenue, Suite 212                   175 Huguenot Street, Suite 200
Brooklyn, New York 11230                     Garden City, New York 11530                      New Rochelle, NY 10801
Tel: 718.336.4200                            Tel: 516.200.8999                                Tel: 718.336.4200
Fax: 718.336.4242                            Fax: 888.502.7302                                Fax: 718.336.4242
      Case 1-18-41912-nhl        Doc 65     Filed 06/27/19     Entered 06/27/19 14:14:33




Via CM/ECF to:

Tracy D Banks on behalf of Creditor New Residential Mortgage Loan Trust 2014-NPL1, U.S.
Bank Trust National Association, not in its individual capacity by solely as Indenture Trustee
tracy.banks@roachlin.com

Marianne DeRosa
Derosa@ch13mdr.com, mderosa13@ecf.epiqsystems.com

David J. Doyaga
david.doyaga.sr@gmail.com, NY98@ecfcbis.com,carolina@doyagalawfirm.com

David J. Doyaga on behalf of Interested Party David J. Doyaga
david.doyaga.sr@gmail.com, NY98@ecfcbis.com,carolina@doyagalawfirm.com

Michael C Manniello on behalf of Creditor New Residential Mortgage Loan Trust 2014-NPL1,
U.S. Bank Trust National Association, not in its individual capacity by solely as Indenture
Trustee
michael.manniello@roachlawfirm.com, bankruptcy@roachlawfirm.com

Martin A Mooney on behalf of Creditor Capital One Auto Finance, a division of Capital One,
N.A.
ahight@schillerknapp.com,
kcollins@schillerknapp.com;bfisher@schillerknapp.com;Tshariff@schillerknapp.com

Office of the United States Trustee
USTPRegion02.BR.ECF@usdoj.gov

Kiyam J Poulson on behalf of Creditor NewRez LLC d/b/a Shellpoint Mortgage Servicing as
servicer for U.S. Bank National Association, not in its individual capacity but solely as Trustee
of NRZ Pass-ThroughTrust X
kpoulson@poulsonlawpllc.com
